Plaintiff in error, Denny Swan, was convicted on a charge that he did commit the crime of manufacturing intoxicating liquor, to wit, whisky, and, in accordance with the verdict of the jury, he was sentenced to be confined in the county jail for 30 days and to pay a fine of $500. From the judgment rendered on the verdict an appeal was perfected by filing in this court on February 27, 1922. a petition in error with case-made.
The Attorney General has filed a motion to dismiss his appeal, on the ground that plaintiff in error is now and has been for a long time prior hereto a fugitive from justice, being charged with a felony. In support of the motion are filed the affidavits of the county attorney and the sheriff of Stephens county.
Upon an examination of the motion and the proof supporting the same, we are of opinion that plaintiff in error has waived his right to have his appeal in this case considered and determined. The appeal is therefore dismissed. Mandate forthwith.